DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Requirement for Information
Pursuant to 37 CFR 1.105, the Examiner is requiring the submission, from individuals identified under 1.56(c) and from the Assignee, of the following information that is considered necessary to properly examine the application:
Answer to the following specific question seeking Applicant’s factual knowledge:
During the search, the Examiner has identified TWM - 593995, which is related to the examined application as follows: The TWM-593995 has the same Assignee as the instant application, however it does not appear to be part of the same patent family as the examined application. Note that only these applications were identified as members of the patent family – application TW.109102515.A (published as TW.202128504.A and TW.I716269.B) and application TW.109125449.A  (published as TW.I730856.B).    
The individuals identified under 1.56(c) and the Assignee are invited to provide statements clarifying either (A) that the identified similarity with the prior art is coincidental or (B) the manner in which TWM-593995 was used to draft the current application, and/or was used in the invention process?
The individuals identified under 1.56(c) and the Assignee are invited to either (A) provide a statement clarifying that no prior searches have been conducted by the Applicant and its Representatives, or by a foreign Patent Agency examining this application or a closely related co-invented application, or (B) provide copies of prior art identified as relevant to this application or to a closely related co-invented application under examination by the USPTO or by a foreign Patent Agency.
Factual information (per 37 CFR 1.105) :
The process through which information was collected and used to draft the application, particularly with respect to TWM-593995;
The process through which information was collected and used to draft the application, particularly with respect to TWM-593995;
A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used to draft the application.
A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used in the invention process, such as by designing around or providing a solution to accomplish an invention result.
A copy of any non-patent literature, published application, or patent (U.S. or foreign), by the inventor, that relates to the claimed invention.
Information on any search of the prior art that may have been made, if applicable.
Technical information known to applicant concerning the related art, the disclosure, the claimed subject matter, other factual information pertinent to patentability, or concerning the accuracy of the examiner’s stated interpretation of such items.
Please see MPEP 704.12 regarding completeness of replies in response to Requirements for Information.

Specification
The disclosure is objected to because of the following informalities: The part Beverage Ingredient has 2-part numbers (Item 70 and Item 7).  It appears the Beverage Ingredient part number in Paragraph 0003 of the specification is incorrect.


Claim Objections/Interpretation
Claim 2 objected to because of the following informalities:
  Claim 2 describes “a plurality of protrusions” on “the lower container” on lines 1-5 of Claim 2.  The item  “the lower container” after reviewing the specification and the drawings should be the upper or beverage ingredient container.  The claim will be interpreted with this limitation.  
The  appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 4, and 6-9, the directional terms  “downward” /“downwardly” (Claims 1, 6, and 9), “bottom” (Claims 1, 4, 7) “horizontally” (Claim 7), and “top” (Claim 9) are relative terms directly relying on undefined/indefinite orientations and geometric directions, which renders the claims indefinite. These directional terms listed above do not provide a frame of reference to judge these terms by. Particularly because the claimed invention is an item designed to change its orientations and attitudes, the above terms lack proper antecedent basis.  Since these terms are not defined by the claim, the specification does not provide a standard for 
Regarding Claims 1, 4 and 7, there is insufficient antecedent basis for "the bottom" in Claim 1 (Line 10), Claim 4 (Line 3), and Claim 7 (Line 3).  
Regarding Claims 1 and 2 , there is insufficient antecedent basis for "the interior" in Claim 1 (Line 10), and Claim 2 (Line 3).
Claims 2-10 are rejected under 35 U.S.C. 112(b) for depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is are rejected under 35 U.S.C. 103 as obvious over Paulin (US 5085330 – hereafter referred to as Paulin) in view of Gannon et al (WO03106292 – hereafter referred to as Gannon) in further view of Smith et al (US 20030024930 – hereafter referred to as Smith).  The Examiner’s Annotated Diagram from Paulin follows: 

    PNG
    media_image1.png
    751
    701
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
Regarding Claim 1: A beverage cup with a beverage ingredient container and a straw cup lid (See Paulin – Examiner Annotated Diagram A – Item 10), for containing a beverage (24) and a beverage ingredient (22 – ice cream) at different levels of the beverage cup respectively (see Figure 3 where the beverage - 24 in in the lower container (A – Beverage Cup) and the ice cream (READ ingredient -22) , comprising: a beverage cup (A), for containing the beverage (24); a 
Therefore, Paulin does not explicitly disclose the positioning of the upper chamber within the lower chamber or details on the container cover.
However, Gannon discloses the following elements listed below.  The Examiner’s Annotated Diagram for Gannon follows:

    PNG
    media_image2.png
    782
    747
    media_image2.png
    Greyscale

Examiner's Annotated Diagram B
Gannon teaches the following limitations: being a container (See Examiner’s Annotated Diagram B - 201 - Container) put into the beverage cup (202)and used for placing the beverage ingredient (205 – Second Compartment)…and communicating (Through 206 – at least one opening) with the upper compartment (205 – Second Compartment) and the interior of the beverage cup (201 – container); and a protruding rim (212) disposed at the outer periphery of a cup mouth (209 – open top) of the upper cup (205) and abutting against the cup mouth of the beverage cup (213 – lid); and an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Beverage Cup Assembly of Paulin with the Nested Ingredient Cup and mixing features of Gannon (Nesting including second compartment connections, flow patterns and the like) in order to advantageously streamline the entire assembly while improving the control and quality of mixing of the ingredient container with the drink. 
Paulin as modified by Gannon does not detail extensive lid structures.
The Examiner’s Annotated Diagram for Smith follows:

    PNG
    media_image3.png
    754
    683
    media_image3.png
    Greyscale

Examiner's Annotated Diagram C

However, Smith teaches: (Cover or lid taught with straw taught previously with) a strip (See Examiner’s Annotated Diagram C – Item - 36), with an end coupled to the latch member (Cover – 10) and the other end having a straw cap (40 - Plug ) formed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drinking container of Paulin as modified by Gannon with the Lid and straw cap features of Smith (straw cap, tether, straw cap storage and complementary dimensions for each straw cap area) in order to combine straw covering features  to advantageously simplify container sealing and unsealing.
It would have been obvious to one of ordinary skill in the art  of the advantages of  previously developed lid structures (Straw, straw caps, tethers, cap storage elements) and Container Structures (transitioning from stacked to nested container configurations) would have for the invention as a simplified the container structures and streamlined functionality.
Regarding  Claim 6, Paulin as modified above does not expressly teach straw cap presence, geometry or surface details.
But Smith further teaches: wherein the straw cap fixing portion (Examiner’s Annotated Diagram C - Smith - Figure 5) comprises a slot concavely and downwardly formed on the cover (52), and the straw cap can be detachably installed into the slot (See Figure 3 and Figure 4 for straw cap being stored in the slot in order to secure the cap to the container).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drinking container of Paulin as modified by Gannon with the Lid and straw cap features of Smith (straw cap, tether, straw cap storage slot for storing and securing the straw cap, straw cap geometry and surface features, ) in order to combine straw covering features to advantageously simplify container sealing and unsealing while preventing the loss of the straw cap.
Claims 2-5 is are rejected under 35 U.S.C. 103 as obvious over Paulin as modified by Gannon and Smith and in further view of Pro Pac Ostendorf (DE202019101046 – hereafter referred to as Ostendorf) The Examiner’s Annotated Diagram from Ostendorf follows: 

    PNG
    media_image4.png
    791
    759
    media_image4.png
    Greyscale

Examiner's Annotated Diagram D
Regarding Claim 2, Paulin as modified by Gannon and Smith teach all the limitations of the parent claim and the presence of the cup but are silent on the side wall structure of the cup.
However, Ostendorf teaches a container that: has a plurality of protrusions (See Examiner’s Annotated Diagram D – Item A) formed 8Attorney Docket Number: A020003NKL0222-0001-US-I around a cup wall (11-Side wall) of the lower cup (READ AS UPPER CUP), configured to be facing the interior of the lower compartment (Figure 3, B), for preventing the beverage ingredient from sticking to the cup wall (the ridges for Ostendorf are for stacking – paragraph 0016 – but have the inherent property of limiting surface contact and adhesion).
Ostendorf also teaches the following features:
The protrusions follow the sidewalls and are arranged in strips (Figure 9 – to facilitate stacking)
The container has a funnel shape (C – to facilitate stacking)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drinking container of Paulin/Gannon and Smith with the Corrugated Sidewall of Ostendorf (protrusion arranged in strips in a general funnel shape in order to facilitate nesting) in order to further enhance nesting of the upper and lower assemblies while ensuring that the mixing ingredients fully mix and provide flavor to the drinking fluid.
Regarding Claim 3, Paulin as modified above meets all the limitations of the parent claim including that each of the plurality of protrusions is a convex strip (Examiner Annotated Diagram D – See “protrusions” above and following obviousness statement and motivation, in the 35 USC 103 rejection of the parent claim).
Regarding Claim 4, the container of Paulin as modified above meets all the limitations of the parent claim and Paulin further teaches: wherein the beverage through holes are disposed around the bottom (32 – through holes)
Paulin is silent as to other holes in the upper cup.
However, Gannon also teaches:  and lateral sides (Gannon – 206 - Openings – In order to prevent inadvertent mixing and enhance controlled and even mixing – Page 3 – lines 11-19) of the upper cup (Gannon – 205).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drinking container of Paulin in view of  Gannon/Smith and Ostendorf with lateral beverage holes of Gannon (206-Openings) in order to further enhance nesting of the upper and lower assemblies while ensuring that the mixing ingredients fully mix and provide flavor/nutrients to the drinking fluid.
Regarding Claim 5, the claim meets all the limitations of the previous claim, and Gannon further teaches: wherein the beverage ingredient container (206) is a funnel-shaped container (206 is wider at the top than the bottom and is therefore, generally, funnel shaped to enhance container nesting – page 3, Lines 2-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the already modified drinking container of Paulin with the funnel shape of Gannon (206-General shape is wider at the top than the bottom with an smaller diameter at the bottom) in order to further enhance nesting of the upper and lower assemblies while advantageously arranging the compartments and flows within the container to ensure maximum flavor to the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Castora et al (US 7644834) for Figures 1-10 for various configurations of splash minimization closures as well as general features relevant to the scope and structure of the claimed invention.
Chou (US 20190084731) for Figures 1-9 and methods for securing straw caps to container covers as well as general features relevant to the scope and structure of the claimed invention.
True (EP 1840041) Abstract and initial figure for nested upper containers.
Duman (WO 2018194450) for infusion packaging innovations.
Cho (KR 20130100248) for all figures and Edible Beads Divider similar to the instant application
Chen (TWM 593995) for all figures and claims from the same assignee as the instant application.
Tripsianes (US 20090108003) General state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731